EXHIBIT 10.1
THE SECURITIES REPRESENTED BY THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
UNDER THE PROVISIONS OF ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN
ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACTS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT
BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED, EXCEPT (I) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES
ACTS; OR (II) UPON THE ISSUANCE TO THE ISSUER OF AN OPINION OF COUNSEL, OR THE
SUBMISSION TO THE ISSUER OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE
COMPANY, THAT SUCH PROPOSED SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION WILL NOT
BE IN VIOLATION OF THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES ACTS.
THIS CONVERTIBLE PROMISSORY NOTE (AND ALL PAYMENT AND ENFORCEMENT PROVISIONS
HEREIN) IS SUBJECT TO THE CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT BY AND
AMONG AXOGEN CORPORATION AND THE PURCHASERS LISTED ON SCHEDULE A THERETO DATED
MAY 31, 2011 AND THE SUBORDINATION AGREEMENT (THE “SUBORDINATION AGREEMENT”) BY
AND AMONG LECTEC CORPORATION, AXOGEN CORPORATION, OXFORD FINANCE LLC (AS
SUCCESSOR IN INTEREST TO OXFORD FINANCE CORPORATION), IN ITS CAPACITY AS AGENT
AND AS A LENDER AND ATEL VENTURES, INC., AS A LENDER, DATED AS OF APRIL 29,
2011. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS NOTE AND THE SUBORDINATION
AGREEMENT, THE TERMS OF THE SUBORDINATION AGREEMENT SHALL CONTROL.
SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE
(the “Note”)

      $2,000,000   Issue Date: May 31, 2011

For value received AXOGEN CORPORATION, a Delaware corporation (the “Company”)
promises to pay to LECTEC CORPORATION, a Minnesota corporation (together with
its successors and assigns, the “Holder”), at 1407 South Kings Highway,
Texarkana, Texas 75501, Attn: Greg Freitag or at such other address as the
holder hereof may from time to time designate in writing, the principal sum of
$2,000,000, or such lesser amount as shall be equal to the outstanding principal
amount hereof (the “Principal Amount”), together with all accrued and unpaid
interest thereon, upon the terms and conditions specified below. This Note is
one of a series of similar notes (collectively, the “Notes”) issued pursuant to
that certain Convertible Promissory Note Purchase Agreement (the “Purchase
Agreement”), dated as of May 31, 2011, by and among the Company and the parties
listed on Schedule A attached thereto (collectively, the “Lenders”). Additional
rights of the Lender are set forth in the Purchase Agreement. All capitalized
terms used herein and not otherwise defined shall have the respective meanings
given to them in the Purchase Agreement.

 

 



--------------------------------------------------------------------------------



 



So long as any portion of this Note remains outstanding and unpaid, the Company
will comply with the following provisions to which this Note is subject and by
which it is governed:
1. Interest. Interest shall accrue on the principal outstanding from time to
time, commencing from the Issue Date of this Note and continuing until repayment
of this Note in full, at a rate equal to eight percent (8%) per annum. Upon an
Event of Default (as defined below), this Note will bear interest at a default
rate of interest equal to the sum of the interest rate set forth in the
immediately preceding sentence plus an additional two percent (2%) per annum
(collectively, “Default Interest”). Interest shall be payable on the Conversion
Date or Maturity Date (as defined below), provided that Default Interest shall
be payable on demand. Interest shall accrue on the basis of actual days elapsed
in a year consisting of 360 days. Notwithstanding anything herein to the
contrary, if during any period for which interest is computed under this Note,
the amount of interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, would exceed the amount of such interest computed on the basis
of the Highest Lawful Rate (as defined below), the Company’s obligations
hereunder shall, automatically and retroactively, be deemed reduced to the
Highest Lawful Rate, and during any such period the interest payable under this
Note shall be computed on the basis of the Highest Lawful Rate. In the event the
Holder receives as interest an amount which would exceed the Highest Lawful
Rate, then the amount of any excess interest shall not be applied to the payment
of interest hereunder, but shall be applied to the reduction of the unpaid
principal balance due hereunder. As used herein, “Highest Lawful Rate” means the
maximum non-usurious rate of interest, as in effect from time to time, which may
be lawfully charged, contracted for, reserved, received or collected by the
Holder in connection with this Note under applicable law.
2. Principal. All unpaid principal, together with any then unpaid and accrued
interest and any other amounts payable hereunder, shall be due and payable on
the earlier of (a) the Maturity Date (as defined below) or (b) when, upon the
occurrence of an Event of Default, such amounts are declared due and payable by
the Holder or made automatically due and payable, in each case, in accordance
with the terms hereof. The “Maturity Date” shall mean the earlier of (i) June
30, 2013 or (ii) a Change in Control other than in connection with the Merger.
3. Payment Terms. Unless earlier converted, all payments of principal and
interest shall be in lawful money of the United States of America. Payments
under this Note shall be applied first to the payment of all accrued and unpaid
interest and then to the payment of principal. Prepayment of the principal
amount of this Note, together with all accrued and unpaid interest on the
portion of principal so prepaid, may be made in whole or in part at any time
without penalty.
4. Conversion. If the Company at any time prior to earlier of (i) this Note
being paid in full or (ii) the effective time of the merger between LecTec
Corporation, a Minnesota corporation (“LecTec:”), and the Company pursuant to
the Agreement and Plan of Merger between such parties dated May 31, 2011 (the
“Merger”) sells equity securities, or debt with equity features other than
pursuant to the Purchase Agreement, in each primarily for capital raising
purposes (a “Financing”), the Holder, at its sole option, may convert all
principal and accrued interest into common stock of the Company at a conversion
price calculated based upon a valuation of the Company at fifteen million
dollars prior to the Financing (the “Conversion Price” under a conversion
pursuant to this Section 4).

 

2



--------------------------------------------------------------------------------



 



5. Mechanics of Conversion.
(a) Upon conversion of this Note, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company (or a notice to the effect
that the original Note has been lost, stolen or destroyed and an agreement
acceptable to the Company whereby the Holder agrees to indemnify the Company
from any loss incurred by it in connection with this Note). The Company shall,
as soon as practicable thereafter, cause to be issued and delivered to the
Holder a certificate or certificates for the number of shares to which the
Holder shall be entitled upon such conversion, including a check payable to the
Holder for any cash amounts payable as described in Section 5(b).
(b) No fractional shares shall be issued upon conversion of this Note. In lieu
of the Company issuing any fractional shares to the Holder upon the conversion
of this Note, the Company shall pay to the Holder an amount equal to the product
obtained by multiplying the Conversion Price by the fraction of a share not
issued pursuant to the previous sentence. Upon conversion of this Note in full
and the payment of the amounts specified in this Section 5, Company shall be
forever released from all its obligations and liabilities under this Note and
this Note shall be deemed of no further force or effect, whether or not the
original of this Note has been delivered to the Company for cancellation.
6. Events of Acceleration. Upon the occurrence of any Event of Default and so
long as any Event of Default is continuing, the Holder may, with the written
consent of the Requisite Investors (as defined below), declare the entire unpaid
balance of this Note, together with all accrued and unpaid interest on this
Note, to be immediately due and payable prior to the Maturity Date (in the case
of any occurrence of any of the events described in paragraphs (c) and
(d) below, this Note shall become automatically due and payable, including
unpaid interest accrued hereon, without notice or demand). In the event the
Company fails to make any payment of principal or accrued interest on this Note
to Holder when due after demand is made in accordance herewith, Holder will be
entitled to exercise all rights and remedies available to it without the consent
or approval of any other party and the Company will reimburse Holder for its
reasonable costs and expenses, including attorneys’ fees, incurred in connection
with the enforcement of its rights under this Note. In addition to any other
rights Holder may have under applicable laws, during an Event of Default, Holder
shall have the right to set off the indebtedness evidenced by this Note against
any other indebtedness of the Holder to the Company. For purposes of this
Section 6, each of the following events will constitute an “Event of Default”:
(a) Failure to Pay. The Company shall fail to pay (i) when due any principal
payment on the due date hereunder or (ii) any interest payment or other payment
required under the terms of this Note or the Security Agreement (as defined
below) on the date due and such payment shall not have been made within five
(5) days following the date when due.
(b) Failure to Comply. The Company shall fail to comply in any material respect
with the terms, conditions and covenants of the Notes or the Security Agreement
including, without limitation, any representation or warranty provided herein or
pursuant to the Security Agreement is untrue or incorrect in any material
respect as to Company.

 

3



--------------------------------------------------------------------------------



 



(c) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) admit
in writing its inability to pay its debts generally as they mature, (iii) make a
general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it, or (vi) take any action for the purpose of
effecting any of the foregoing.
(d) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company, or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company, if any, or the debts thereof under any bankruptcy,
insolvency or other similar law now or hereafter in effect shall be commenced
and an order for relief entered or such proceeding shall not be dismissed or
discharged within 90 days of commencement.
(e) Cross Default. A default (however denominated or defined) shall occur under
any other indebtedness for borrowed money (not covered hereunder) of the
Company, which shall not have been cured within applicable notice and grace
periods and the holders thereof shall have accelerated payment of such
indebtedness.
(f) Judgments. A final nonappealable judgment or order for the payment of money
in excess of One Hundred Thousand dollars ($100,000) shall be rendered against
the Company and the same shall remain undischarged for a period of 30 days
during which execution shall not be effectively stayed, or any judgment, writ,
assessment, warrant of attachment, or execution or similar process shall be
issued or levied against a substantial part of the Company’s property, if any
and such judgment, writ, or similar process shall not be released, stayed,
vacated or otherwise dismissed within 30 days after issue or levy.

 

4



--------------------------------------------------------------------------------



 



7. Change in Control; Closing Payment. For the purposes of this Note, a “Change
in Control” shall be deemed to occur upon (i) the sale, lease, license or
transfer, in a single transaction or a series of transactions, of all or
substantially all of the Company’s assets; (ii) the sale or transfer, in a
single transaction or a series of transactions, of 50% or more of the presently
outstanding shares of capital stock of the Company other than pursuant to the
Merger, or (iii) the issuance by the Company of stock, whether in one or more
transactions, which individually or in the aggregate results in the ownership,
following such transaction or transactions, by the present stockholders of the
Company of less than 50% of the issued and outstanding shares of voting stock of
the Company. In the event of a Change in Control prior to the consummation of
the Merger, the Company shall pay to the Holder the outstanding principal
balance under the Note and all accrued and unpaid interest hereunder, which
payments shall be paid to the Holder on or before the closing of such Change in
Control. Notwithstanding the foregoing, in no event shall a Change of Control
result from a debt or equity financing where the purpose of such transaction is
raising capital for the Company.
8. Security Agreement. This Note is secured pursuant to a Security Agreement by
and between the Company, LecTec, as collateral agent for the Investors, the
Holder and the other Investors dated concurrently herewith (as the same may be
amended, restated or otherwise modified from time to time, the “Security
Agreement”). The Company and the Holder acknowledge and agree that all
references in the Security Agreement to the “Notes” shall refer to this Note and
the other Notes, and that the term “Obligations” contained in the Security
Agreement shall include all obligations arising under the Notes. The Company
hereby represents that on and as of the date hereof and after giving effect to
this Note all of the representations and warranties contained in the Security
Agreement are true, correct and complete in all respects as of the date hereof
as though made on and as of such date.
9. No Stockholder Rights. This Note, as such, shall not entitle the Holder to
any rights as a stockholder of the Company.
10. Pari Passu Notes. The Holder acknowledges and agrees that the payment of all
or any portion of the outstanding principal amount of this Note and all interest
hereon shall be pari passu in right of payment and in all other respects to all
other Secured Convertible Promissory Notes issued by the Company pursuant to the
Purchase Agreement, as well as the Subordinated Secured Convertible Promissory
Note issued to LecTec dated May 3, 2011 in the amount of $500,000 (collectively
with this Note, the “Notes” and the holders of all Notes, the “Investors”). In
the event the Holder receives payments in excess of its pro rata share of the
Company’s payments to the Investors, then the Holder shall hold in trust all
such excess payments for the benefit of the other Investors and shall pay such
amounts held in trust to such other Investors upon demand by such Investors.
11. Miscellaneous.
(a) Waivers. The Company hereby waives demand for payment, notice of dishonor,
presentment, protest and notice of protest. No failure or delay on the part of
the holder of this Note in exercising any power or right under this Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof of the
exercise of any other power or right. No notice to or demand on the Company in
any case shall entitle the Company to any notice or demand in similar or other
circumstances.
(b) Amendment. This Note may not be amended or modified, nor may any of its
terms be waived, except by written instrument signed by the Company and the
Requisite Investors, and then only to the extent set forth therein. “Requisite
Investors” shall mean LecTec and Investors holding a majority of the principal
indebtedness represented by the outstanding Notes (defined in Section 10),
excluding the Notes held by LecTec.

 

5



--------------------------------------------------------------------------------



 



(c) Binding; Successors and Assigns. If any provision of this Note is determined
to be invalid, illegal or unenforceable, in whole or in part, the validity,
legality and enforceability of any of the remaining provisions or portions of
this Note shall not in any way be affected or impaired thereby, and this Note
shall nevertheless be binding between the Company and the Holder. This Note
shall be binding upon, inure to the benefit of and be enforceable by the
Company, the Holder and their respective successors and assigns.
(d) Governing Law; Venue. The terms of this Note shall be construed and governed
in all respects by the laws of the State of Delaware, without regard to
principles of conflict of laws. Any and all disputes arising out of or related
to this Note or the Security Agreement shall be adjudicated exclusively in the
state or federal courts located in Delaware. Each of the parties hereto submits
itself to the jurisdiction of the courts of the State of Delaware and the
Federal courts of the United States located in such state in respect of all
actions arising out of or in connection with the interpretation or enforcement
of the Note, waives any argument that venue in such forums is not convenient and
agrees that any actions initiated by either party hereto shall be appropriately
venued in such forums.
(e) Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed facsimile if
sent during the normal business hours of the recipient, if not, then on the next
business day; (iii) one (1) business day after deposit with a nationally
recognized overnight courier designating next business day delivery; or
(iv) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid. All notices and other communications
shall be sent to the address or facsimile number as set forth on the signature
page hereof or at such other address as such party may designate by ten
(10) days’ advance written notice to the other parties.
(f) Time of the Essence; Remedies. Time is of the essence of this Note. The
rights and remedies under this Note are cumulative and not exclusive of any
rights, remedies, powers and privileges that may otherwise be available to the
Holder.
(g) Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note, the balance of the Note shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms, and the parties
shall use good faith to negotiate a substitute, valid and enforceable provision
that replaces the excluded provision and that most nearly effects the parties’
intent in entering into this Note.
(h) Entire Note. This Note and the Security Agreement constitute the full and
entire understanding, promise and agreement between the Company and the Holder
with respect to the subject matter hereof and thereof, and supersede, merge and
render void every other prior written and/or oral understanding, promise or
agreement between the Company and the Holder with respect to the subject matter
hereof and thereof.
(i) Headings. Section headings are inserted herein for convenience only and do
not form a part of this Note.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have executed this Convertible Promissory Note
as of the date first written above.

            AXOGEN CORPORATION
      By:   /s/ Karen Zaderej         Name:   Karen Zaderej         Title:  
Chief Executive Officer        Address:
13859 Progress Blvd.
Suite 100
Alachua, Florida 32615
Attn: Karen Zaderej, Chief Executive Officer
Email: kzaderej@axogeninc.com
   

Agreed to and Accepted:
LECTEC CORPORATION

         
By:
  /s/Gregory G. Freitag
 
Name: Gregory G. Frietag    
 
  Title: Chief Executive Officer    

Address:
1407 South Kings Highway
Texarkana, Texas 75501
Attn: Greg Freitag
Email: ceo@lectec.com
[Signature page to Secured Convertible Promissory Note]

 

